Case: 11-13776    Date Filed: 12/07/2012   Page: 1 of 4



                                                            [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                 No. 11-13776
                             Non-Argument Calendar
                           ________________________

                 D.C. Docket No. 8:10-cr-00535-RAL-TBM-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

ERNEST BLANCO, JR.,
a.k.a. Chino,
a.k.a. Nestor Blanco,
a.k.a. Anibal Rodriguez,

                                                            Defendant-Appellant.

                           ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                              (December 7, 2012)

Before MARCUS, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:
               Case: 11-13776     Date Filed: 12/07/2012    Page: 2 of 4



      Ernest Blanco, Jr. appeals the denial of his motion to withdraw his plea of

guilty to possession of a firearm by a felon, 18 U.S.C. § 922(g). Blanco argues that

he lacked close assistance of counsel and he did not knowingly and voluntarily

plead guilty. Blanco also argues, for the first time, that the district court violated

his constitutional rights to due process and to the assistance of counsel in denying

his motion to withdraw his plea. We affirm.

      The district court did not abuse its discretion by denying Blanco’s motion to

withdraw his guilty plea. During the plea colloquy, Blanco stated that he had

reviewed his case with counsel; he had knowingly and voluntarily entered a written

plea agreement with the government; he had not been induced or coerced to plead

guilty; he understood the charge against him and the consequences of pleading

guilty; and he wanted to plead guilty to the firearm offense. See United States v.

Buckles, 843 F.2d 469, 472–73 (11th Cir. 1988). Blanco argues about a lack of

“time to review matters with counsel,” but Blanco twice consulted privately with

counsel when he had questions about the enhancement of his sentence and the

classification of handguns as firearms, and Blanco declined to consult with counsel

a third time before the district court accepted his plea. Blanco also argues that he

had an “antagonistic relationship” with counsel, but Blanco verified that counsel

had done everything he had requested and twice verified that he was completely

satisfied with his counsel’s advice and representation. Blanco admitted that the
                                           2
              Case: 11-13776     Date Filed: 12/07/2012    Page: 3 of 4

factual statement in his plea agreement described his offense accurately and that

the statement was consistent with a video recording that depicted Blanco removing

firearms from a chest of drawers, handing those firearms to an undercover agent,

and accepting half of the payment for those firearms. Based on the overwhelming

evidence against Blanco and the “strong presumption that the statements [he] made

during the colloquy are true,” United States v. Medlock, 12 F.3d 185, 187 (11th

Cir. 1994), Blanco failed to provide a “fair and just reason” for withdrawing his

guilty plea. Fed. R. Crim. P. 11(d)(2)(B).

      Blanco argues that the district court violated his rights, under the Fifth and

Sixth Amendments, when it failed to offer him an opportunity to present evidence

in support of his motion to withdraw at a hearing on June 10, 2011, but Blanco did

not file his motion to withdraw his guilty plea until July 12, 2011. On June 10,

2011, the district court held a hearing on Blanco’s pro se motion to dismiss his

attorney. At the conclusion of the hearing, the district court granted the motion to

dismiss despite finding “baseless” Blanco’s allegation that counsel was ineffective

for failing to present a defense of innocence.

      The district court did not err, much less plainly err, when it denied Blanco’s

motion to withdraw his guilty plea without affording him another hearing. Blanco

moved to withdraw his plea on grounds that counsel was ineffective and “he [was]

truly innocent of the charge alleged in the indictment,” but Blanco did not request a

                                          3
              Case: 11-13776     Date Filed: 12/07/2012   Page: 4 of 4

hearing on the motion. In the light of the extensive inquiries made during the plea

colloquy, the district court was not required sua sponte to hold an evidentiary

hearing before denying Blanco’s motion to withdraw his plea. See United States v.

Brehm, 442 F.3d 1291, 1298 (11th Cir. 2006); United States v. Stitzer, 785 F.2d

1506, 1514 (11th Cir. 1986). Blanco is not entitled to relitigate his counsel’s

performance or the validity of his plea when his arguments are contradicted by

statements that he made under oath during the plea colloquy.

      We AFFIRM Blanco’s conviction.




                                          4